PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Adam et al.
Application No. 14/780,950
Filed: 28 Sep 2015
For: DETERMINING RESPIRATORY PARAMETERS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed February 24, 2021, to revive the above-identified application.    
                  
The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.
	
The application became abandoned for failure to reply in a timely manner to Non-Final Office Action, mailed January 3, 2020, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on April 4, 2020.  A Notice of Abandonment was mailed August 19, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  The petition lacks item (3) above in that the statement of delay is not acceptable.  In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states.

(b)    Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by:
     (1)    A patent practitioner of record;
     (2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34;
     (3)    The applicant (§ 1.42). Unless otherwise specified, all papers 

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.

Therefore, as the petition is not signed by all the inventors and the record herein fails to disclose that petitioner herein (Avi Lazar) was ever given a power of attorney to act on behalf of inventors Ori Adam, Adam Laprad, Inon Cohen, Zachi Peles, Julian Solway, and Jeffrey J. Fredberg, or that he is the applicant of record, the petition is considered to not contain a proper statement of unintentional delay. Furthermore, petitioner should note that the applicant for this application, Pulmone Advanced Medical Devices, LTD, is a juristic entity. Accordingly, as provided for in 37 CFR 1.33(b)(3), all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By facsimile:		 (571) 273-8300
			Attn:  Office of Petitions

By EFS-Web

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions